Per Cur.

We have often heard this point agitated at the bar, and we think with little reason.
We are of opinion that day books are not only evidence of the delivery of goods, but of their prices also, prima facie. How else could the prices of broad cloths, linen, cambric, &c. of different degrees of fineness be ascertained, after a length of time? A contrary doctrine would render our usage of small advantage to the mercantile or mechanical part of the community.
But the evidence arising from the books, does not preclude either party from going into other proof. The matter as to prices is left fully open to disquisition, and the judgment of the jury is to be formed on the whole.
The necessity of the case however, which gave birth to our practice in this particular, by no means warrants that entries in .day books should be considered as evidence of money lent or cash paid. I11 those instances the necessity does not exist; for the party has it in his power to take notes or receipts, in the ordinary course of dealing.
Verdict for the plaintiff for 490 dollars, and 6 cents costs.